Citation Nr: 1516526	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  08-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left foot disability status post bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

In February 2011 and May 2014, the Board remanded the case for additional development and consideration which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's right foot disability status post bunionectomy has been manifested by no more than moderate foot symptoms.

2.  Since the award of service connection, the Veteran's left foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe has been manifested by no more than moderate foot symptoms.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left foot disability status post bunionectomy have not been met.  38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282, 5283, 5284 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for a right foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2014) 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282, 5283, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned disability rating.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent VA treatment records were obtained pursuant to the Board's May 2014 remand.

The Veteran was provided multiple VA examinations in connection with the claim.  The prior reports contain evidence addressing the severity of the Veteran's disability, but the Board has previously found that they are not wholly adequate.  Subsequently, the Veteran was provided another VA medical examination in June 2014 with addendum opinions in December 2014 and January 2015, pursuant to the Board's May 2014 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. General Increased Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).


III. Rating Factors for a Disability of the Foot

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional loss may also be due to weakness or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

As for joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07. 

Also with periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Since the award of service connection, the Veteran's bilateral foot disability has been evaluated as 10 percent disabling under Diagnostic Code 5284 for "other foot injuries."  The disability has been rated as 10 percent disabling for each foot not inclusive of temporary total disability ratings for convalescence.  Under Diagnostic Code 5284, the criterion for a 10 percent evaluation is a moderate foot injury.  A 20 percent evaluation is warranted for moderately severe foot injuries and a 30 percent evaluation is warranted for a severe foot injury.  A note states that with actual loss of use of the foot, a 40 percent rating is warranted.

Another potentially applicable Diagnostic Code is 5279.  Under Diagnostic Code 5279, Morton's Disease, unilateral or bilateral, warrants a maximum 10 percent evaluation.  Additionally, under Diagnostic Code 5283, the criterion for a 10 percent rating is moderate malunion or nonunion of the metatarsal bones with higher ratings for more severe disability.   Lastly, under Diagnostic Code 5282, the criterion for a 10 percent evaluation is the Hammer toe of all toes, without a claw foot.

IV. Facts

A review of the evidence of record reveals that the Veteran has consistently complained of several symptoms related to his feet.  In June 2006, the Veteran reported experiencing a lot of pain with weight bearing activities.  He also noted symptoms of tingling, and numbness into the toes.  X-rays revealed a moderate Tailor's bunion deformity with a hammer toe deformity of the right foot.  There was no evidence of fracture or dislocation.  Similar findings were noted in the left foot.  The physician assessed Tailor's bunion deformity and Morton's neuroma of the right foot, third interspace.  Bilateral foot surgery was recommended.

In June 2006, the Veteran underwent surgery for his left foot and received a temporary 100 percent evaluation for his period of convalescence.  Similarly, in July 2006, the Veteran underwent surgery for his right foot and received a temporary 100 percent evaluation for his convalescence.  After the bilateral foot surgeries, the Veteran continued to complain of foot pain.  VA treatment records following the surgery reveal that chronic foot pain was assessed.  

On VA examination in July 2007, a physical inspection revealed bilateral tenderness.  Active motion in both metatarsal phalangeal joints of the great toes was noted.  Palpation of the metatarsal heads of the toes did not produce tenderness in either foot.  There were no signs of inward rotation of the superior portion of the heel, medial tilting of the upper border of the talus, or marked pronation in either foot.  Examination of the Achilles tendon revealed good alignment in both feet.  The Veteran did not have pes cavus, dropped foot, Morton's metatarsalgia, hammertoes, or hallux rigidus on examination.  X-rays of the right foot revealed chronic open reduction with internal fixation of changes of the distal right fifth metatarsal consistent with the previous osteotomy and internal fixation.  X-rays of the left foot showed findings associated with the previous fifth metatarsal osteotomy with orthopedic K-wire placement and extensive callus formation compatible with chronic healing and osseous union.
 
In August 2008, the Veteran reported that he could not move his right fifth digit.  The physician explained that some range of motion is lost as we get older and after surgery; however, he explained that the loss of motion did not affect the Veteran's walking. 

During the Board hearing in December 2010, the Veteran testified that his condition worsened since his operation.  Furthermore, he stated that he used to sell cars, but that he could not walk on concrete anymore.

On VA examination in April 2011, the Veteran reported that he experienced bilateral foot pain that is exacerbated by physical activity and relieved by rest.  He reported that he treated the pain with over the counter medication.  On physical examination, the findings were consistent with the previous examination; however, the examiner noted that the Veteran had bilateral hammertoes of the fifth metatarsal.  There was very little movement in both dorsiflexion and plantarflexion of the fifth toe bilaterally.  X-ray findings were within normal limits.  The examiner concluded that the Veteran's work is limited because the Veteran's feet are painful if he walks more than half a mile or stands for more than 15 minutes.  He noted that the Veteran's diagnoses have no effect on sedentary employment.  

Finally, on VA examination in June 2014, the examiner noted that the Veteran had a history of a resected Morton's neuroma of the right foot.  The examiner also noted that the Veteran reported left foot pain on weight bearing and pain that interfered with standing.  The examiner concluded that the Veteran's left foot pain would result in functional loss during prolonged standing and walking.  There was no additional functional loss during flare ups or when the foot was used repeatedly over a period of time.  

In a December 2014 addendum opinion, a VA physician concluded that the Veteran's bilateral feet disabilities do not result in functional issues precluding him from working or functioning.  Finally, in a January 2015 addendum opinion, a VA physician concluded that the Veteran had a moderate disability of the left foot and no disability of the right foot.  He stated that he would rate both feet as moderate if he had to choose between moderate, moderately severe or severe.  His opinion was based upon a review of the medical evidence including the Veteran's treatment records and previous VA examinations.

V. Analysis

The Veteran is competent to report his symptoms of bilateral foot pain.  The evidence, however, does not support a higher evaluation under Diagnostic Code 5284.  Although the evidence indicates that the Veteran's bilateral foot pain was not relieved by surgery, the VA treatment reports and VA examinations do not reveal symptoms that equate to a moderately severe foot disability or worse.  The Veteran treats his pain symptoms with over the counter medication and both the December 2014 and April 2011 VA examiners concluded that the Veteran's bilateral foot pain would not impact his ability to sustain sedentary employment.  Additionally, in the absence of gait disturbance, weakness, or instability of the foot, the totality of the disability picture does not meet or nearly approximate a moderately severe foot injury, even when considering functional loss.  38 C.F.R. §§ 4.40 and 4.45.  Moreover, the January 2015 VA physician specifically described the Veteran's bilateral foot disability as moderate.  The opinion is persuasive as it finds support in the records and was accompanied by a sufficient explanation.

The Board has also considered whether a higher evaluation is warranted under other potentially applicable diagnostic codes.  As noted above, Diagnostic Code 5283 provides a 20 percent evaluation for malunion of or nonunion of the tarsal or metatarsal bones.  Although the evidence of record indicates that the Veteran experienced bilateral hammertoe and reduced range of motion of the fifth metatarsal, there is no evidence that he experienced malunion or nonunion of the joint.  Lastly, although the evidence indicates that the Veteran experienced Morton's neuroma and Hammer toe, a higher evaluation is not available under Diagnostic Codes 5279 or 5282 because the maximum evaluation for both Diagnostic Codes is 10 percent.  Granting separate ratings for the same diagnosis would be pyramiding in any case.  See 38 C.F.R. § 4.14.  

In reaching a determination that a rating in excess of 10 percent is not warranted for each foot, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath.  The Board finds no other provision upon which to assign an evaluation higher than 10 percent for each foot.

In sum, the preponderance of the evidence is against a higher evaluation for either foot.  Consequently, the benefit-of-the-doubt doctrine does not apply and the benefit sought on appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

VI. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b) (2014).  There is a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability manifested by moderate bilateral foot symptoms, to include pain. Thus, the rating criteria are adequate to evaluate the Veteran's foot disabilities and referral for consideration of an extraschedular rating is not warranted.


VII. Total Disability Rating for Compensation based on Individual Unemployability (TDIU)

The Board recognizes that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That being said, claims for increased evaluations and TDIU claims may be separately adjudicated.  See id. at 454. During the course of the current appeal, the Veteran filed a claim for TDIU.  The claim was denied in a July 2011 rating decision.  The Veteran did not appeal the decision.  Since that time, the Veteran has not raised another claim for a TDIU and the claim is not reasonably raised by the record.  Id.


ORDER

An initial evaluation in excess of 10 percent for a left foot disability status post bunionectomy is denied.

An initial evaluation in excess of 10 percent for a right foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


